Citation Nr: 1721866	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-operative lung hernia residuals.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in North Little Rock, Arkansas.

In December 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in North Little Rock.  A transcript of the hearing is of record. 

The Board remanded the case in June 2010 and May 2016 for additional development and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claims that his hypertension had its onset in service, or is caused or aggravated by his service-connected post-operative lung hernia residuals, to include the medication he takes to treat such residuals.

In accordance with the Board's June 2010 remand directives, the Veteran was afforded a VA examination for his hypertension in July 2010.  The examiner was asked to provide an opinion addressing, in part, whether the Veteran's hypertension was aggravated by his service-connected post-operative lung hernia residuals, to include the medications he takes for such disability, or is otherwise related to his military service.  

Regarding aggravation, the July 2010 examiner stated "there is no indication that [the Veteran's] hypertension has been aggravated by the chest wall hernia, and its repair."  In May 2016, the Board found that such opinion was insufficient to decide the claim as the examiner did not provide a rationale for this finding.  Additionally, he did not provide an opinion as to whether the Veteran's hypertension was otherwise related to his military service, as directed by the Board's June 2010 remand.  Accordingly, the Board found that a new opinion addressing the above questions was needed.  The Board also noted that, while the examiner did not provide an opinion as to whether the Veteran's hypertension was aggravated by the medications he takes for his lung hernia residuals, the record established that such medications are in fact prescribed for the Veteran's nonservice-connected chronic obstructive pulmonary disease (COPD) and not his lung hernia residuals.  Thus, a medical opinion was not needed with respect to that aspect of the Veteran's claim.  

Thereafter, in June 2016, an addendum opinion was obtained.  The examiner reviewed the Veteran's file and opined that there was a less than 50 percent probability that the Veteran's hypertension was aggravated by his service-connected post-operative lung hernia residuals or otherwise related to his miliary service.  However, the examiner's rationale for this finding was that the Veteran's post-operative lung hernia residuals "are recognized medically as being something that aggravates hypertension."  As this rationale contradicts the examiner's conclusion, an addendum opinion was obtained from the examiner in August 2016.  In this opinion, the examiner stated that there is no relationship of hypertension to post-operative lung hernia residuals, in that this is not a recognized cause of hypertension, nor is it related to his service time.

The Board finds that the addendum opinions do not adequately address the Board's remand directives.  See Stegall, supra.  The examiner failed to offer a proper rationale for his conclusion that it is less likely than not that the Veteran's lung hernia residuals aggravate his hypertension.  In this regard, in the June 2016 opinion, the examiner stated that such condition does aggravate hypertension and, in the August 2016 opinion, he addressed the issue of causation rather than aggravation.  In addition, no rationale is provided for his conclusion that the Veteran's hypertension is not otherwise related to his military service.  Accordingly, the Board finds that a new opinion, which thoroughly addresses the above questions, must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, as the outcome of the Veteran's claim for service connection for hypertension may impact his claim of entitlement to a TDIU, the latter claim is inextricably intertwined with the former claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the Veteran's remanded service connection claim


Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the June 2016/August 2016 addendum opinions.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2016/August 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, the examiner should offer an opinion as to the following inquiries:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during service, manifested within one year of service, or is otherwise related to service?

(B)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated by his post-operative lung hernia residuals?  The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from such aggravation.

A detailed rationale for all opinions offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

